Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered July 9, 1984, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence, and an amended judgment of the same court, rendered February 2, 1988, revoking a sentence of probation previously imposed upon a finding that he had violated a condition thereof, and imposing a sentence of imprisonment.
Ordered that the judgment and amended judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, J. P., Brown, Lawrence, Kooper and Harwood, JJ., concur.